
	

113 HRES 186 IH: Congratulating the people of Kenya on their commitment to peaceful elections, as demonstrated on March 4, 2013, and calling on Kenyans to come together to continue to implement political, institutional, and accountability reforms envisioned in the Kenyan constitution.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 186
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Ms. Bass submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating the people of Kenya on their
		  commitment to peaceful elections, as demonstrated on March 4, 2013, and calling
		  on Kenyans to come together to continue to implement political, institutional,
		  and accountability reforms envisioned in the Kenyan
		  constitution.
	
	
		Whereas the Governments of the United States and Kenya
			 have long shared a strong bilateral partnership, and Kenya plays a critically
			 important role as a cornerstone of stability in East Africa and as a valued
			 ally of the United States;
		Whereas Kenya’s disputed 2007 presidential election
			 threatened the country’s stability and its democratic trajectory, triggering an
			 explosion of violence that resulted in the deaths of some 1,140 civilians and
			 displaced nearly 600,000, some of whom have still not returned home;
		Whereas a mediation effort by former United Nations
			 Secretary-General Kofi Annan and an African Union Panel of Eminent African
			 Personalities, supported by the United States, led to the signing of the
			 National Accord on February 28, 2008, which led to a series of constitutional,
			 electoral, and institutional reforms to address underlying causes of the
			 crisis;
		Whereas, as part of that reform process, the citizens of
			 Kenya participated in a national referendum in August 2010, approving a new
			 constitution that mandated significant institutional and structural changes to
			 the government;
		Whereas those constitutional changes have led to important
			 reforms in the judicial sector and the electoral system in Kenya that aim to
			 build greater public confidence in government institutions, and which
			 demonstrate meaningful progress;
		Whereas Kenya’s Independent Commission of Inquiry into the
			 Post-Election Violence (the Waki Commission) concluded from its
			 investigation in 2008 that there had been no serious effort by any
			 government to punish perpetrators of previous incidents of ethnic and
			 political violence, leading to a culture of impunity that contributed to the
			 crisis that followed the 2007 elections, and, since then, despite laudable
			 judicial reforms, few perpetrators or organizers of that violence have been
			 held accountable for their crimes in Kenyan courts;
		Whereas, based on the findings of the Waki Commission,
			 mediator Kofi Annan submitted a list of key suspects to the Office of the
			 Prosecutor of the International Criminal Court (ICC) in 2009, and several have
			 been subsequently charged at the ICC with crimes against humanity;
		Whereas the Department of State’s 2011 Human Rights Report
			 on Kenya notes, Widespread impunity at all levels of government
			 continued to be a serious problem. The government took only limited action
			 against security forces suspected of unlawful killings, and impunity in cases
			 of corruption was common. Although the government took action in some cases to
			 prosecute officials who committed abuses, impunity … was
			 pervasive;
		Whereas President Barack Obama’s Strategy on Sub-Saharan
			 Africa, released in June 2012, states that the United States will not stand by
			 while actors … manipulate the fairness and integrity of democratic
			 processes, and we will stand in steady partnership with those who are committed
			 to the principles of equality, justice and the rule of law;
		Whereas, in a February 2013 message to the people of
			 Kenya, President Obama highlighted the power Kenyan communities have to reject
			 intimidation and violence surrounding the upcoming election, resolve disputes
			 in the courts as opposed to the streets, and move forward towards
			 prosperity and opportunity that unleashes the extraordinary talents of your
			 people;
		Whereas, five years after Kenya’s post-election crisis,
			 the country held its first general elections under the new constitution on
			 March 4, 2013, which were largely peaceful;
		Whereas Kenya’s presidential candidates and their
			 political parties committed themselves to a peaceful electoral process, and to
			 resolving any resulting disputes through the judicial process;
		Whereas the Kenyan Supreme Court ruled on March 30, 2013,
			 that Uhuru Kenyatta was validly elected, and his opponents pledged to respect
			 and honor the decision of the Court;
		Whereas the White House issued a statement on March 30,
			 2013, stating, The electoral process and the peaceful adjudication of
			 disputes in the Kenyan legal system are testaments to the progress Kenya has
			 made in strengthening its democratic institutions, and the desire of the Kenyan
			 people to move their country forward. Now is the time for Kenyans to come
			 together to fully implement the political, institutional, and accountability
			 reforms envisioned in the Kenyan constitution. … We welcome and wish to
			 underscore the importance of Kenya's commitment to uphold its international
			 obligations, including those with respect to international justice.;
			 and
		Whereas in his inauguration speech on April 9, 2013,
			 President Kenyatta said, I will lead all Kenyans—those who voted for
			 me—and those who voted for our competitors—towards a national prosperity that
			 is firmly rooted in a rich and abiding peace in which unity can ultimately be
			 realized. … Indeed, national unity will only be possible if we deal decisively
			 with some of the issues that continue to hinder our progress. Achieving peace
			 and strengthening unity will be the goal of my Government. This work begins
			 now. We welcome all Kenyans to hold us to account.: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)congratulates the
			 people of Kenya on their commitment to peaceful elections, as demonstrated on
			 March 4, 2013;
			(2)calls on the
			 people of Kenya to continue to reject intimidation and violence, and encourages
			 the peaceful and credible resolution of electoral disputes in the
			 courts;
			(3)urges restraint on
			 all sides, while recognizing the right of the people of Kenya to peacefully
			 exercise their constitutional rights to freedom of expression, assembly, and
			 demonstration;
			(4)urges
			 accountability for anyone found to be complicit in promoting violence or
			 manipulating electoral processes or results;
			(5)notes that many of
			 the underlying grievances that have underpinned ethnic divisions and fueled the
			 2007–2008 violence remain largely unaddressed;
			(6)affirms that
			 accountability for the 2007–2008 post-election violence is a critical element
			 to ensure Kenya’s democracy, peace, and long-term stability;
			(7)calls on the
			 Government of Kenya to respect commitments to seek justice for the victims of
			 political violence, including by honoring its obligations under the Rome
			 Statute to cooperate fully with the International Criminal Court with regard to
			 the three cases that remain before the Court slated to go to trial in
			 2013;
			(8)recognizes that,
			 while the Government of Kenya has made important progress since the 2007
			 election, aspects of the Kenyan reform agenda specified in the National Accord
			 and 2010 constitution remain unfinished, particularly with regard to police
			 reform, devolution, land reform, and security;
			(9)encourages the
			 people and Government of Kenya to support ongoing implementation of
			 constitutional reforms, rule of law, and efforts to strengthen governing,
			 security, and judicial institutions that respect the dignity and rights of all
			 the people of Kenya and ensure protection for judges;
			(10)congratulates the
			 many candidates elected to office in the March 2013 election—including those at
			 the newly-formed county level—and expresses hope that newly-elected members of
			 government will herald a new generation of responsible leadership in Kenya;
			 and
			(11)reaffirms that
			 the people of the United States will continue to stand with the people of Kenya
			 in support of democracy, partnership, and peace.
			
